1. The alleged newly discovered evidence tended only to impeach the State's witness. There are literally hundreds of decisions which hold that newly discovered evidence which is merely impeaching in its character is not a good ground for a new trial.
2. A juror whose brother married the sister of the prosecutor's wife did not thereby become related to the prosecutor so as to be disqualified. The brother became related to his wife's relatives. The juror did not become so related. As was said by Judge Bleckley in Central Railroad  Banking Co. v.  Roberts, 91 Ga. 513, 517 (18 S.E. 315):
                "The groom and bride each comes within The circle of the other's kin; But kin and kin are still no more Related than they were before."
See also Wilburn v. State, 141 Ga. 510 (2) (81 S.E. 444).
3. The evidence supported the verdict. The remaining grounds of the motion for new trial are without merit.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                        DECIDED JANUARY 31, 1940.